DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-13 are replete with 112(b) issues which includes the following:
 Claim 1 line 4, the term “it” is unclear and should be written as -- said chassis --;
Claim 1 lines 6-7 recites “multiple rotors equipped with raking teeth that can be driven around substantially vertical driving axes distributed on either side of a median plane”.  It is unclear if each rotor is equipped with raking teeth.  It is unclear if the rotors or the raking teeth are driven around.  It is unclear as to what structure the “vertical driving axes” belong to.  It is unclear which structures -- the rotors, the raking teeth, or the driving axes -- are distributed on either side of a median plane.
Claim 1 line 9 recites “the penultimate rotor”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 line 9 recites the term “it”.  It is unclear as to what structure the term refers to.
Claim 1 lines 9-10 recites the limitation “driven in opposite rotational directions”.  It is unclear as to what structures are driven in opposite rotational directions.  
Claim 1 line 10 recites the limitation “form a module of which a longitudinal plane contain the driving axis…”.  It is unclear as to what structure(s) the term “of which” in the limitation is referring to. 
Claim 1 line 12 recites the term “a first module”.  It is unclear what the first module is and if it refers to the same module first introduced in line 10 of claim 1.
Claim 1 line 13 recites the term “a second module”.  It is unclear what the second module is and if it refers to the same module first introduced in line 10 of claim 1.
Claim 1 lines 13 and 14 recite the term “the rear”.  It is unclear as to what structure “the rear” is referring to.
Claim 2 lines 1-2 recite the term “each penultimate rotor of the first and second modules”.  However, claim 1 does not clearly recite that each first and second module each has a penultimate rotor, as set forth in the claim 1 rejection above.
Claim 3 recites “the work angle is between 55 and 85, more specifically 60 and 70”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “between 55 and 85”, and the claim also recites “more specifically 60 and 70” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
Claim 4 recites “the effective working width” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 lines 3-4 recites “the module in question”.  It is unclear as to what the term is referring to since claim 1 introduces three different modules “a module”, “a first module”, and “a second module”.  See also claims 8-11 and 13 and clarify the term “module” wherever used.
Claim 5 recites “at least one of the spacing distances” in lines 1-2, which suggests that there are more than one spacing distance that has been introduced in prior claims.  However, claim 4 only recites one “spacing distance” in line 3.  Therefore, it is unclear what other spacing distances is being referred to in the limitation “at least one of the spacing distances” of claim 5.  See also claims 7-8.
Claim 6 recites “the second spacing distance” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “its pitch axis” in line 3.  It is unclear as to what structure the pitch axis is referring to.
Claim 12 recites “only includes four rotors” in line 2.  Claim 1 already introduces “multiple rotors” in line 6.  It is unclear if the four rotors in claim 12 refers to the same structures as the “multiple rotors” in line 1.
Appropriate corrections are required.  The claims will be read and examined as best understood by the examiner in light of the 112 rejections set forth above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1st Set of Rejection
Claims 1-4, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CLAAS Saulgau GMBH (EP 0753247 A1), hereinafter Claas, in view of Kuhn (EP 0536071 A1)
Regarding claims 1, Claas discloses an agricultural machine for processing cut plants configured to be moved in a progression's direction by a tractor vehicle (2), the machine comprising:
a chassis (3) fitted with a hitching device (4, 5, 8) enabling it to be hitched to the tractor vehicle,
multiple rotors (31, 32, 37, 38 41, 42, 41’, 42’) equipped with raking teeth (see FIG.5) that can be driven in rotation around substantially vertical driving axes distributed on either side of a median plane passing through the chassis, wherein each outer rotor (41/41’ and 42/42’) and the penultimate rotor (37, 38) adjacent to said corresponding outer rotor form a module, wherein a longitudinal plane of each said module contains the driving axis of the corresponding outer rotor and the driving axis of the corresponding penultimate rotor (see FIG.2), and 
wherein, in work configuration, the longitudinal plane of a first module forms, together with the median plane, an acute work angle that is open to the rear, and the longitudinal plane of a second module forms an acute work angle with the median plane open to the rear (see FIG.6).
Claas does not discuss the rotational directions of the rotors.
Kuhn teaches that it is old and well known in the agricultural art for similar agricultural machines to have multiple rotors wherein the adjacent rotors are driven in opposite rotational directions to create the desired swath.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotors in each module of Claas to rotate in opposite directions, as taught by Kuhn, in order to create the desired swath.

Regarding claims, 2-4, 9, and 13, the combination of Claas and Kuhn further discloses wherein each penultimate rotor of the first and second modules is the rotor closest to the median plane (extending along member 3 of Claas), per claim 2;
wherein the work angle is between 55° and 85° (as it appears to show in FIG.6), more specifically between 60° and 70°, per claim 3;  
wherein the driving axis of the penultimate rotor is remote from the median plane by a spacing distance at least equal to one third of the effective working width of the module in question (see FIG.5), per claim 4; 
wherein the module is connected to the chassis by an articulated device allowing a first swiveling of the module around a roll axis (46 in FIG.8; see FIGS.2-3) oriented substantially perpendicular to the longitudinal plane, per claim 9.
wherein each module includes a beam (25, 26, 40, 50, 39, 49) that connects the outer rotor and the penultimate rotor to one another, and the beam is not articulated, per claim 13.

2nd Set of Rejection
Claim 1-8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 9,277,690 B2) in view of Bucher-Guyer AG Maschinenfabrik (AT 301927 B), herein after “Bucher”.
Regarding claims 1, Arnold discloses an agricultural machine for processing cut plants configured to be moved in a progression's direction by a tractor vehicle , the machine comprising:
a chassis (2) fitted with a hitching device (3) enabling it to be hitched to the tractor vehicle,
multiple rotors (7a, 7b, 8a, 8b) equipped with raking teeth (8a) that can be driven in rotation around substantially vertical driving axes (R1-R4) distributed on either side of a median plane (S in FIG.2C) passing through the chassis, wherein each outer rotor (7B and the penultimate rotor adjacent to it, form a module of which a longitudinal plane contains the driving axis of the outer rotor and the driving axis of the penultimate rotor, and, in work configuration, the longitudinal plane of a first module (7a and 8a) forms, together with the median plane, an acute work angle that is open to the rear, and the longitudinal plane of a second module (7b and 8b) forms an acute work angle with the median plane open to the rear (see FIG.5A).
Arnold does not show wherein the outer and penultimate rotors are driven in opposite rotational directions (R2 and R4; R1 and R3).
Bucher teaches that it is old and well known for the rotors of a similar agricultural machine to rotate in the same directions (see FIGS.13 and 14) or in opposite directions (see FIG.15; also FIGS.11-12), depending on the desired result and location of the resulting swath (46, 60, 61 in FIGS.11-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotations of the outer and penultimate rotors in each module of Arnold to rotate in opposite directions, as required in the claim, as Bucher teaches that it is old and well known to change the rotation of adjacent rotors depending on the desired result and location of the resulting swath.


    PNG
    media_image1.png
    634
    960
    media_image1.png
    Greyscale


Regarding claims 2-8 and 12-13, the combination of Arnold and Bucher discloses each penultimate rotor (8a, 8b) of the first and second modules is the rotor closest to the median plane (S), per claim 2;
wherein the work angle is between 55° and 85° (as it appears to show in FIG.5A and 5B above ), more specifically between 60° and 70°, per claim 3;  

wherein the driving axis of the penultimate rotor (8a, 8b) is remote from the median plane by a spacing distance at least equal to one third of the effective working width of the module in question (see FIGS.5A-5B), per claim 4; 
wherein at least one of the spacing distances is adjustable without the corresponding work angle being altered (as shown in FIGS.5A-5B), per claim 5;  
wherein the spacing distance is equal to the second spacing distance (see FIGS.5A-5B), per claim 6; 
wherein the spacing distances are simultaneously adjustable (as shown in FIGS5A-5B), per claim 7;  
wherein the spacing distance(s) is/are adjusted by sliding the or each module longitudinally to the respective arm (as shown in FIGS.5A-5B), per claim 8;  
wherein the machine only includes four rotors (see FIGS.5A-5B), per claim 12
wherein each module includes a beam (6a, 21a, 22a; 6b, 21b, 22b) that connects the outer rotor (7a, 7b) and the penultimate rotor (8a, 8b) to one another, and the beam is not articulated (see FIGS.5A-5B), per claim 13.

Allowable Subject Matter
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Claas (EP1716742A1, FIG.7) and Wilken et al. (DE 2851524A1; FIG.1) and Schlittler (US 3,910,019) all showing lateral movement of the rotors without affecting work angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671